Per Curiam. On January 22,1990, this Court issued a per curiam inviting comments, criticisms, and recommendations regarding the status of certified court reporters in Arkansas, their services, and the functions of the Certified Court Reporters’ Examining Board. The Certified Court Reporters’ Examining Board, in conjunction with the Arkansas Court Reporter Association, will conduct an open hearing on these issues, inasmuch as the Court has requested a report on the court reporter program by September 1, 1990. The two hour hearing will be held at the Park Hilton Hotel in Hot Springs, Arkansas on Saturday, June 16,1990, beginning at 10:00 a.m. All interested persons are encouraged to attend.